Title: From John Quincy Adams to Charles Francis Adams, 13 September 1814
From: Adams, John Quincy
To: Adams, Charles Francis



N. 5.
My Dear Charles.
Ghent 13. September 1814

It was so long since I had received a Letter from you that I began to be quite impatient; and then your Mama, who loves you so dearly that she is always very anxious when you are not in perfect good health had written me that you was not well; so that I was quite distressed on your Account, when your Letter of 15 August came, last Saturday, and gave me great joy.
So you have had the opportunity of seeing the green leaves, and the yellow-blossoms, and the little cucumbers, growing in the Garden, one after the other; and then I suppose you have dined upon some of the Cucumbers—But I hope others have been left to come to their full growth; and then you will have seen them turn from green to Yellow, and if you take up one of them just about the time when you receive this Letter, and keep it over Winter, and cut it open next Spring you will find seeds in it, and by planting them in a Garden they will produce another crop of Cucumbers, for next Summer’s Sallad—But if you take out the seeds now and keep them dry, and we go home to America the next year, you can take them with you and plant them in a Garden there; and when the Cucumbers come, I hope we shall have your brothers George and John to share them with us.
I was very glad that your Mama was kind enough to take you with her to see the fête and the fire-works and illuminations at Pavloski, though I am afraid the fatigues of it were so great that they made both her and you ill, for two days after your return. I am very much obliged to the Duke de Serra-Capriola, and Count Maistre for their kind remembrance of me—when you receive this Letter I suppose the Duke will be gone to Vienna; but if you see the Count you must tell him that you performed the charge he had given you, and present my best respects to him in return.
I wish every day more and more that your Mama, and you were here with me; and particularly now that I expect your Aunt Smith and Cousin Caroline here; they arrived at Amsterdam, after a passage of five weeks from Cronstadt, and I wrote to ask them to come here—I expect they will go to America in the Neptune—Captain Jones is now in this City, and asked me yesterday very kindly how his friend Charles did.
The day I received your Letter, Mr Todd came into my chamber, and saw it laying on the Table—I gave it to him to read, and he said it diverted him very much. He particularly remarked the hand-writing; which he said was very good for a boy of your age; but I told him I hoped you would write a great deal better in six months more.
It has got to be so late in the Season, and the Night already comes on so soon, that I have almost given up my walks out of the City gates, and round the Ramparts. But we have a small and very pretty Garden to the house where we live, and my Bed-chamber looks directly upon it—I look out at my windows every Morning when the weather is clear; and see Venus as the Morning-Star—But I expect to go so soon that you need not answer this Letter. Before I could receive the answer, I shall if it please God, be more than half way on my return to St Petersburg.
In the mean time I remain your affectionate father. John Quincy Adams.
